Citation Nr: 9929065	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  95-26 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant's countable income precludes 
entitlement to Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran had more than 23 years of active military 
service, entering service in July 1918 and being finally and 
honorably discharged in October 1960.  He died in November 
1981 of complications related to a nonservice-connected 
diffuse, widespread lymphoma.

The above matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied the appellant's 
claim of entitlement to nonservice-connected death pension 
benefits, based on a finding to the effect that the 
appellant's countable income was excessive for VA death 
pension benefits purposes.  It was remanded by the Board in 
October 1997 for additional development, to include an 
initial threshold determination of whether the appellant in 
the present case is indeed the surviving spouse of the 
deceased veteran, for VA purposes, and the re-adjudication of 
the claim of entitlement to nonservice-connected death 
pension benefits (subject, of course, to the results of the 
initial threshold determination).  The RO was also asked to 
clarify with the appellant who, if any, was to be considered 
her representative before the Board and whether she wanted to 
have a Central Office Hearing (COH) here in Washington, D.C.

The development requested by the Board in its remand of 
October 1997 has been fully accomplished and the claim is now 
ready for its review on appeal.  

Regarding the above question about representation, it is 
noted that the appellant explained, in a handwritten 
statement that she dated in October 1997, that, while her 
son, who is an attorney, had represented her in prior related 
legal matters in the 1980's and his name was listed in a VA 
Form 22a that the appellant signed in April 1997 and is part 
of the record, "I do not have representation and do not feel 
that one should be necessary."

Regarding the question of whether the appellant wishes to 
have a COH, the Board notes that the appellant first said, in 
a VA Form 21-4138 that she signed in June 1997, that "I will 
be happy to appear before the Board of Veterans Appeals in 
Washington, D.C. to answer any questions the Board might want 
to ask me."  Due to the ambiguity of this statement, the 
appellant was thereafter asked to clarify this matter and she 
responded, in another VA Form 21-4238 that she signed in July 
1999, that "I have NOT requested a hearing before the Appeal 
Board NOR do I request a hearing.  I stated that if the Board 
wanted to question me, I would be happy to appear before them 
to answer any questions they might have.  THIS STILL STANDS.  
...  I have nothing further to state but if the Board has 
questions, I will be happy to appear AT THEIR REQUEST."  No 
hearing has been scheduled because it is clear that the 
appellant has not requested one.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The appellant, who has been found to be the veteran's 
surviving spouse, for VA purposes, has reported a family 
(countable) income that exceeds the pension income limit set 
forth by VA regulation for a surviving spouse with no 
dependents.



CONCLUSION OF LAW

The appellant is a proper claimant in the present action but 
she is not entitled to nonservice-connected VA pension 
benefits, as she has submitted a claim for VA benefits that 
lacks legal merit or entitlement under the law.  38 U.S.C.A. 
§ 1541 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 3.50, 3.53, 
3.271, 3.272 (1998); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

The appellant contends that she is the veteran's surviving 
spouse and that she is consequently entitled to receive 
nonservice-connected VA death pension benefits because, while 
her income "is above the standards of the VA," it still 
remains below the poverty level and this is unacceptable for 
the widow of a deceased veteran who served "35 years of 
active duty in the military."

Initial, threshold determination:
Whether the appellant is a proper claimant in this action:

At the outset, the Board notes that, pursuant to the Board's 
instructions in its October 1997 remand, the RO accomplished 
additional development regarding the question of whether the 
appellant is indeed, as she claims, the veteran's surviving 
spouse for VA purposes, as a second woman (with the initials 
of VRM) has claimed to have that status and has submitted 
evidence to support that contention.

The additional development accomplished by the RO produced 
evidence the preponderance of which, in the RO's opinion, 
favored the appellant's contention that she is the veteran's 
surviving spouse.  This evidence includes multiple statements 
submitted by the appellant, both prior to and after the 
remand of October 1997, and statements submitted by two of 
the appellant's sons, supporting the appellant's contention 
to the effect that the veteran married their mother in the 
late 1960's, never divorced her but instead abandoned her and 
never returned, and that the appellant never remarried.  The 
evidence also includes a July 1998 statement from VRM 
restating her contentions of record to the effect that she 
married the veteran in 1980, that she was never aware that he 
was still married and that their marriage ended when the 
veteran died a year later.

The RO's administrative determination/decision regarding the 
above matter, dated in June 1999, which discussed the 
pertinent evidence in the record and the applicable 
regulations (i.e., 38 C.F.R. §§ 3.1(j), 3.50, 3.53) appears 
to be fully supported by the evidence of record and, since no 
appeal of that administrative decision has been filed, nor 
perfected, the Board will consider the appellant as the 
veteran's surviving spouse for the purposes of this appeal.

The claim on appeal:
Whether the appellant, who is a proper claimant in this 
action,
is entitled to VA nonservice-connected death pension 
benefits:

Again, as noted earlier in this decision, the appellant 
contends that she is entitled to VA nonservice-connected 
death pension benefits.  

At the outset, it must be noted that the appellant has 
claimed that she first submitted a claim for nonservice-
connected pension benefits in 1989 but that she never 
received a response to that claim from the RO.  
Unfortunately, no claim earlier than the one she submitted in 
January 1995 (in the form of a VA Form 21-0518-1, Improved 
Pension Eligibility Verification Report (Surviving Spouse 
with No Children)) is of record and that was the claim on 
which the RO based its denial of April 1995.

In her January 1995 claim, the appellant reported that she 
had received $7,104.00 from Social Security, $3,084.00 from 
retirement and $300.00 from interest in calendar year 1994, 
for a grand total of $10,488.00.  She reported no medical 
expenses and the claim for nonservice-connected death pension 
benefits was then denied by the RO, in the April 1995 
decision hereby on appeal, based on the RO's finding that the 
reported income clearly exceeded the pension income limit of 
$5,386.00 prescribed by regulation for a surviving spouse 
with no dependents for the year in question.

The appellant also submitted, in January 1997, a VA Form 21-
534, Application for Dependency and Indemnity Compensation, 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child (including Death Compensation if Applicable), in which 
she reported having received in the past year Social Security 
and Medicare incomes of $7,560.00 and $525.60, respectively, 
as well as $3,085.80 from interest, for a grand total of 
$11,171.40.  Again, she reported no medical expenses and the 
RO advised her that the claim was again being denied, on the 
same basis of excessive income, in June 1997.

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension if the veteran 
had qualifying service, as defined in 38 U.S.C.A. § 1521(j); 
or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based 
on service during a war; and the surviving spouse meets the 
net worth requirements of 38 C.F.R. § 3.274 and has an annual 
income not in excess of the applicable maximum annual pension 
rate specified in 38 C.F.R. § 3.23.  See, in this regard, 38 
U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).

Improved death pension benefits shall be paid at the maximum 
annual rate, reduced by the amount of annual income received 
by the surviving spouse and any dependent children.  38 
U.S.C.A. §§ 1541(b), (c) (West 1991); 38 C.F.R. §§ 
3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5) (1998).  The maximum 
annual rates of improved death pension for a surviving spouse 
without any dependents were of $5,239.00 as of December 1, 
1993; $5,386.00 as of December 1, 1994; $5,527.00 as of 
December 1, 1995; $5,688.00 as of December 1, 1996; and 
$5,808.00 as of December 1, 1997.  See, VA Manual M21-1, Part 
I, Appendix B.

The law further provides that, for the purposes of computing 
income for improved pension purposes, payments of any kind 
from any sources shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (1998).  
This maximum amount is determined by statute as promulgated 
by Congress; it is not set by VA, nor may VA amend or waive 
the statutory provisions.  Additionally, under 38 C.F.R. § 
3.272, any unreimbursed amounts of medical expenses subject 
to certain requirements may be excluded from the amount of an 
individual's annual income.

In the present case, the veteran had qualifying service under 
§ 1521(j), as he served for more than 90 days during a period 
of war, and the appellant has been recognized as his 
surviving spouse.  However, it is clear that the appellant's 
reported annual income for the two calendar years for which 
she provided data (1994 and 1996) was, in both cases, in 
excess of the maximum permitted for a surviving spouse with 
no dependents for all the above cited timeframes (none of 
which exceed $6,000.00 per year) encompassing both calendar 
years.  As such, the appellant's countable annual income was, 
in both instances, at a level that would not permit payment 
of an improved death pension, which necessarily means that 
the RO's denial of the appealed claim for improved death 
pension benefits was proper.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) dictated 
that, when there is a lack of entitlement under the law or an 
absence of legal merit, the claim should be dismissed or the 
appeal to the Board terminated. 

In view of the foregoing, the Board concludes that, while the 
appellant is a proper claimant in the present case, she is 
not entitled to nonservice-connected death pension benefits 
because the claim for such benefits has no legal merit or 
entitlement under the law.  Consequently, the claim has 
failed and the benefit sought on appeal must be denied.


ORDER

The appellant's reported countable income having been 
excessive for purposes of the receipt of VA nonservice-
connected death pension benefits, the benefit sought on 
appeal cannot be granted and the appeal is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

